Name: Council Decision (EU) 2017/1779 of 29 May 2017 on the position to be taken on behalf of the European Union within the Association Council set up by the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part, with regard to the adoption of a recommendation on the EU-Egypt Partnership Priorities
 Type: Decision
 Subject Matter: regions and regional policy;  European construction;  Africa;  cooperation policy
 Date Published: 2017-09-30

 30.9.2017 EN Official Journal of the European Union L 253/34 COUNCIL DECISION (EU) 2017/1779 of 29 May 2017 on the position to be taken on behalf of the European Union within the Association Council set up by the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part, with regard to the adoption of a recommendation on the EU-Egypt Partnership Priorities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission and the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) The Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part (1) (hereinafter referred to as the Agreement) was signed on 25 June 2001 and entered into force on 1 June 2004. (2) A joint communication by the High Representative of the Union for Foreign Affairs and Security Policy and by the European Commission of 18 November 2015 on the Review of the European Neighbourhood Policy was welcomed in the Council conclusions of 14 December 2015, where, inter alia, the Council confirmed the intention to start a new phase of engagement with partners in 2016 which could lead to the setting of new partnership priorities, where appropriate, focused on agreed priorities and interests. (3) The Union and Egypt have agreed to consolidate their partnership by agreeing on a set of priorities for the period 2017-2020 with the aim of addressing common challenges facing the Union and Egypt, to promote joint interests and to guarantee long-term stability on both sides of the Mediterranean. (4) The EU-Egypt Partnership Priorities are guided by a shared commitment to the universal values of democracy, the rule of law and the respect for human rights. (5) The position of the Union within the Association Council set up by the Agreement should therefore be based on the draft Recommendation of the Association Council attached to this Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the European Union within the Association Council set up by the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part, with regard to the adoption of the EU-Egypt Partnership Priorities shall be based on the draft Recommendation of the Association Council attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 29 May 2017. For the Council The President C. CARDONA (1) Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Arab Republic of Egypt, of the other part (OJ L 304, 30.9.2004, p. 39). DRAFT RECOMMENDATION No 1/2017 OF THE EU-EGYPT ASSOCIATION COUNCIL of agreeing on the EU-Egypt Partnership Priorities THE EU-EGYPT ASSOCIATION COUNCIL, Having regard to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part, and in particular Article 76 thereof, Whereas: (1) The Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part (1) (hereinafter referred to as the Agreement) was signed on 25 June 2001 and entered into force on 1 June 2004. (2) Article 76 of the Agreement gives the Association Council the power to take appropriate decisions, for the purposes of attaining the objectives of the Agreement. (3) In accordance with Article 86 of the Agreement, the Parties are to take any general or specific measures required to fulfil their obligations under the Agreement and shall see to it that the objectives set out in the Agreement are attained. (4) The review of the European Neighbourhood Policy proposed a new phase of engagement with partners, allowing for a greater sense of ownership by both sides. (5) The Union and Egypt have agreed to consolidate their partnership by agreeing on a set of priorities for the period 2017-2020 with the aim of addressing common challenges facing the Union and Egypt, to promote joint interests and to guarantee long-term stability on both sides of the Mediterranean, HEREBY RECOMMENDS: Article 1 The Association Council recommends that the Parties implement the EU-Egypt Partnership Priorities as set out in the Annex. Article 2 The EU-Egypt Partnership Priorities referred to in Article 1 replace the EU-Egypt Action Plan, whose implementation was recommended by Recommendation No 1/2007 of the Association Council, of 6 March 2007. Article 3 This Recommendation shall enter into force on the date of its adoption. Done at ¦, For the Association Council The Chair (1) Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Arab Republic of Egypt, of the other part (OJ L 304, 30.9.2004, p. 39).